Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 3, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148841 & (14)                                                                                        Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 148841
                                                                    COA: 319352
                                                                    Emmet CC: 12-003758-FH
  WALTER JEROME DEMARAY,
           Defendant-Appellant.

  ____________________________________/

         By order of September 24, 2014, the prosecuting attorney was directed to answer
  the application for leave to appeal the January 16, 2014 order of the Court of Appeals.
  On order of the Court, the answer having been received, the application for leave to
  appeal is again considered and, it appearing to this Court that the case of People v
  Lockridge (Docket No. 149073) is pending on appeal before this Court and that the
  decision in that case may resolve an issue raised in the present application for leave to
  appeal, we ORDER that the application be held in ABEYANCE pending the decision in
  that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 3, 2015
         h0126
                                                                               Clerk